Citation Nr: 1721667	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  13-23 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for left ankle traumatic joint disease.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for degenerative joint disease of the left hip, to include as secondary to service-connected left ankle disability.

4.  Entitlement to service connection for degenerative joint disease of the lumbar spine, to include as secondary to service-connected left ankle disability.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to September 1973.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   


REMAND

On his August 2013 VA Form 9, the Veteran requested a Board hearing at a local VA office.  In August 2014, he clarified that he wished a hearing via videoconference, and this hearing was scheduled for November 2016.  In October 2016, the Veteran confirmed that he would attend his hearing, but subsequently, he requested that his hearing be rescheduled due to medical issues.  The VA case tracking system, however, noted that the Veteran had cancelled his hearing.  To clarify the Veteran's intent, the Board sent a letter in March 2017 asking if he still wanted a hearing and advising him that if he did not respond, the Board would use his previous selection to determine his wishes.  No response was received.  Therefore, as the most recent correspondence from the Veteran of record regarding his hearing is a request to reschedule, the Board remands the appeal so that he may be scheduled for another video hearing at the earliest convenience.  See 38 C.F.R. §§ 20.703 (2016).


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing in accordance with his October 2016 and November 2016 requests to reschedule.  

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



